
	

113 HR 642 IH: Health and Human Services Hiree Clarification Act of 2013
U.S. House of Representatives
2013-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 642
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2013
			Mr. Burgess
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To make clear that an agency outside of the Department of
		  Health and Human Services may not designate, appoint, or employ special
		  consultants, fellows, or other employees under subsection (f) or (g) of section
		  207 of the Public Health Service Act.
	
	
		1.Short titleThis Act may be cited as the
			 Health and Human Services Hiree
			 Clarification Act of 2013.
		2.Employment of
			 special consultants and fellows for the Public Health Service
			(a)In
			 generalSection 207(f) of the
			 Public Health Service Act (42 U.S.C. 209(f)) is amended by adding at the end
			 the following: This subsection and subsection (g) do not authorize the
			 designation, appointment, or employment of any special consultant, fellow, or
			 other employee by an agency outside of the Department of Health and Human
			 Services..
			(b)Technical
			 correctionsSection 207(h) of
			 the Public Health Service Act (42 U.S.C. 209(h)) is amended—
				(1)by striking
			 subsection (f) and inserting subsection (g);
			 and
				(2)by striking
			 subsection (e) and inserting subsection
			 (f).
				(c)ApplicabilityThe amendments made by this section apply
			 with respect to special consultants, fellows, and other employees appointed on
			 or after the date of the enactment of this Act.
			
